



Exhibit 10.57


AMENDMENT NUMBER ELEVEN TO THE
METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated with respect to salary and Cash Incentive Compensation
January 1, 2005, and with respect to Stock Compensation April 15, 2005)


The MetLife Leadership Deferred Compensation Plan is hereby amended, effective
October 1, 2016, to read as follows:


1. Section 22.29, “Qualifying Employee,” subsection (a) is hereby amended to
read as follows:


“(a) classified in compensation grade 10S, 11S, 12S or13S and who earned annual
total cash compensation (without regard to benefitability under the terms of the
SIP), for the twelve (12) months immediately preceding October 1 of the year
prior to the year subject to the Deferral Election or in such twelve (12) month
period otherwise designated by the Plan Administrator, in excess of the
compensation limit under Section 40(a)(17) of the Code (as indexed annually for
inflation) for the year the deferral election is filed.”


IN WITNESS WHEREOF, the Plan Administrator has caused this Amendment to be
adopted this 30th day of September, 2016.


 
 
PLAN ADMINISTRATOR
 
 
 
/s/ Mark J. Davis
 
 
 
Mark J. Davis
 
 
 
 
 
ATTEST:
 
 
 
/s/ Timothy R. Coffey
 
 
 





1





